Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of 1-12 in the reply filed on 9/6/2022 is acknowledged.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 8, it is unclear what the “thinning process” is and how this process can be “performed”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-8 and 11-12 are rejected under 35 USC 102 (a((2) as being anticipated by Nargarka et al (US 10,333,493).
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claim 1, Nagraka et al discloses the device as shown on Figures 4-13 comprising:
- a carrier (18);
- a semiconductor chip (14), including an active region (34) and input/output electrode regions (30); 
-a bonding layer (24) is disposed between the carrier (18) and the semiconductor chip (14); the bonding layer has a first opening (26); 
-a first cavity is formed at the first opening (26 or 32) by the semiconductor chip and the carrier; and the first cavity is at least aligned with a portion of the active region (34) of the semiconductor chip;
- an encapsulation layer (20), wherein the encapsulation layer and the bonding layer are on a same side of the carrier, and the encapsulation layer encapsulates the semiconductor chip and an exposed region of the bonding layer; at least one through hole (28), wherein the through hole passes through the carrier (18), and at least exposes a portion of the input/output electrode regions (30); and interconnection structures (28) forming on a side of the carrier different from a side with the bonding layer,
 wherein each interconnection structure (28) passes through a corresponding through hole and is electrically connected to a corresponding input/output electrode (30) in the input/output electrode regions, see the paragraph 14. 
Regarding to claim 2, wherein: the bonding layer (24) has a second opening (26); a second cavity is formed at the second opening by the semiconductor chip and the carrier; and the second cavity is at least aligned with a portion of the input/output electrode regions (30), see Figure 4.  
Regarding to claim 3, wherein:  18Attorney Docket No.: 00258.0059. OUSClient Ref No.: NSI-US2019-004Pthe bonding layer (24) is an inherent patterned dry film layer by curing step, see the paragraph 22. 
Regarding to claims 4-5, wherein forming the bonding layer (24) inherently includes: forming the dry film layer on the carrier and baking the dry film layer; exposing and developing the dry film layer to form openings on the carrier; and performing a hardening treatment on the developed dry film layer, see the paragraph 22 and Figures 7-10.
Regarding to claim 6, wherein: the bonding layer (24) further expose edge regions of the semiconductor chip, see Figure 4.
 Regarding to claim 7, wherein: the carrier is a wafer, see the paragraph 7.  
Regarding to claim 8, further including: inherently  performing a thinning process on the side of the carrier different from the side with the bonding layer, see Figure12.  
Regarding to claim 11, wherein: the semiconductor chip includes one of  filter chip.
Regarding to claim 12, wherein, inherently, the encapsulation process is a hot press injection molding process; and an encapsulation material used by the encapsulation process includes epoxy resin, see the paragraph 12.
                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim  9  is rejected under 35 USC 103 as being unpatentable over Nargarka et al 
(US 10,333,493) in view of Lai (CN2016081).
         Nargarka et al  disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
- after forming the interconnection structures, further including: forming a passivation layer on the side of the carrier different from the side with the bonding layer, wherein the passivation layer covers the interconnection structures; forming openings in the passivation layer; forming an under-bump-metallurgy layer, which is electrically connected to the interconnection structures, in the openings of the passivation layer; and forming solder bumps on the under-bump-metallurgy layer as combined in claim 9.
        Lai suggests to cover the carrier (1) with the passivation layer (2) as shown on Figures 1-4  for protect the carrier (1).
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the passivation layer in the device of Nargarka et as suggested by Lai for the purpose of protecting the carrier.

Claims     are rejected under 35 USC 103 as being unpatentable over  Nargarka et al 
(US 10,333,493).

         Nargarka et al  disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
wherein: the interconnection structures are made of a material including gold, silver, copper, iron, aluminum, nickel, palladium, tin, or a combination thereof as called in claim 10.  
        However, the paragraph 14 of Nargarka et al suggests that  the interconnect (28) is made of metal. Thus, selecting an optimum material for the interconnect for the purpose of providing optimum conduction is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of  Nargarka et el is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select  the optimum material for the interconnect of Nargarka et al as claimed for the purpose of providing optimum conduction.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        


.  
9. The method according to claim 1, after forming the interconnection structures, further including: forming a passivation layer on the side of the carrier different from the side with the bonding layer, wherein the passivation layer covers the interconnection structures; forming openings in the passivation layer; forming an under-bump-metallurgy layer, which is electrically connected to the interconnection structures, in the openings of the passivation layer; and forming solder bumps on the under-bump-metallurgy layer.  
12. The method according to claims 1, wherein: the encapsulation process is a hot press injection molding process; and an encapsulation material used by the encapsulation process includes epoxy resin.